Ordered That the Defendant Robert Williams do Rejoin to the Complainant’s Replication filed in this Cause in Eight days after Service of this Rule.
Alexr Stewart Deputy Register in Chancery
The following Causes are set down to be heard on Thursday the 13th day of February next, appointed by Law for Solemn Hearings in this Court, vizt Leggatt et uxr and Gorwood, Executrix of Anne Graves, vs. Thomas Lam-boll, Surviving Executor of Andrew Allen, who was Surviving Executor of Cawood, (Rutledge for the Complainants, Pinckney for the Defendant); Thomas Lamboll, Surviving Executor of Andrew Allen, vs. John Scott, Executor of John Allen, deceased, (Pinckney for the Complainant, Rutledge pro Defendant).
Alexr Stewart Deputy Register in Chancery